Citation Nr: 1335173	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability.

2. Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for left knee and low back disorders. Jurisdiction over the case was transferred to the VARO in Des Moines, Iowa, and, after receiving new and material evidence, the Des Moines RO confirmed the denial of service connection for a low back disorder in April 2007.  38 C.F.R. § 3.156(b) (2013).

In February 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In October 2011, the Board denied the claim for service connection for a left knee disorder and remanded the claim for service connection for a low back disorder to the RO, via the Appeals Management Center (AMC).  In March 2012, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the portion of the Board's decision denying service connection for a left knee disorder, and remanded the claim to the Board.  In January 2013, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.

The Veteran was scheduled for a hearing before a Veterans Law Judge to the held at the central office in October 2013.  In a statement submitted to the Board in August 2013, the Veteran indicated that, due to the expense of travel and the severity of his disabilities, he would be unable to attend a hearing at the central office, and wished to have his hearing held at the regional office.  To date, the Veteran has not been afforded a hearing before the Board.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge to be held at the RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  The purpose of this remand is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


